DETAILED ACTION
This Office Action is in response to Response filed August 12, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-23, 27 and 29 are rejected under 35 U.S.C. 103 as obvious over Furuki et al. (US 2013/0221367) in view of Kharas (WO 2016/073678) (In the below prior art rejections, the cited columns and lines are from the US Patent publication of Kharas (US 10,224,457))
Regarding claims 16-18, Furuki et al. disclose a radiation-emitting semiconductor body (composite structure including 30, 38 and 40 in Fig. 1) having a semiconductor layer sequence (30, 38 and 40) comprising an active region (38) ([0022]) that generates radiation, an n-conducting region (40) ([0025]) and a p-conducting region (30) ([0024]), wherein the active region is located between the n-conducting region and the p-conducting region; the p-conducting region (30) comprises a current expansion layer (30a; p-type GaP) ([0024]) based on a phosphide compound semiconductor material, because (a) Applicants’ current expansion layer is also formed of p-type GaP, and (b) the limitation “current expansion” is also directed to an intended use of the p-type GaP layer; the current expansion layer (30a) has at least one recess (region(s) between protrusions of 30a when Fig. 1B is viewed upside down) that is laterally delimited by the material of the current expansion layer, and the at least one recess is inherently completely surrounded by the material of the current expansion layer (30a) in a lateral direction.
If Applicants can prove or show that it is not inherent that the at least one recess disclosed by Furuki et al. is completely surrounded by the material of the current expansion layer in a lateral direction, it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one recess disclosed by Furuki et al. can be completely surrounded by the material of the current expansion layer in the lateral direction, because (a) Furuki et al. do not specifically disclose that the protrusions of 30a have different heights, and (b) forming the protrusions of 30a having the same height, which would render the at least one recess completely surrounded by the material of the current expansion layer in the lateral direction, would simplify the manufacturing process and thus reduce the manufacturing cost, and would also improve planarity of the subsequently deposited component layers of the radiation-emitting semiconductor body.
Further regarding claims 16-18, Furuki et al. differ from the claimed invention by not showing that the current expansion layer is doped with a first dopant incorporated at phosphorus lattice sites (claim 16), wherein the first dopant is a Group IV element (claim 17), wherein the first dopant is carbon (claim 18).
Kharas discloses a radiation-emitting semiconductor body (Fig. 4), comprising a p-type GaP layer or current expansion layer (76) (col. 5, lines 34-45) based on a phosphide compound semiconductor material (GaP) doped with C, which is the material composition of the current expansion layer disclosed and claimed by Applicants, wherein the current expansion layer is doped with a first dopant (C) inherently incorporated at phosphorus lattice sites, because for C atoms to function as p-type dopants, the C atoms should be incorporated at phosphorus lattice sites.
Since both Furuki et al. and Kharas teach a radiation-emitting semiconductor body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the current expansion layer disclosed by Furuki et al. can be doped with a first dopant of C incorporated at phosphorus lattice sites as disclosed by Kharas, because (a) as disclosed by Kharas, p-type GaP layers have been commonly doped with carbon, which would be incorporated at phosphorus lattice sites, since carbon atoms are widely available elements at a low cost, and can be incorporated by well-known methods into semiconductor layers cost-effectively, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 20 and 21, Furuki et al. further disclose that the current expansion layer (30a; GaP) comprises AlxInyGa1-x-yP with 0 ≤ x ≤ 0.05 and 0 ≤ y ≤ 0.05 (claim 20), wherein x = 0 and y = 0, because when x = y = 0, AlxInyGa1-x-yP = GaP (claim 21).
Regarding claim 22, Furuki et al. in view of Kharas further disclose for the radiation-emitting semiconductor body according to claim 16 that the p-conducting region (30 of Furuki et al. and composite region of 74 and 76 of Kharas) has a subregion (30b of Furuki et al. and 74 of Kharas) between the current expansion layer (30a of Furuki et al. and 76 of Kharas) and the active region (38 of Furuki et al. and 72 of Kharas).
Furuki et al. in view of Kharas differ from the claimed invention by not showing that the subregion is p-conductively doped with a second dopant different from the first dopant.
It would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention that the subregion disclosed by Furuki et al. in view of Kharas can be p-conductively doped with a second dopant different from the first dopant, because (a) Kharas does not specifically disclose the species of the second dopant, and also discloses doping the current expansion layer 76 of Kharas with Mg or Zn (col. 5, lines 35-37) as well as C (col. 5, lines 43-45), (b) Mg and Zn have been well-known p-type dopants in III-V compound semiconductor materials including GaAs, InP, GaP and GaN, (c) therefore, the subregion 74 of Kharas, which corresponds to the subregion 30b of Furuki et al., can be doped with Mg and Zn since (i) the subregion 74 of Kharas is formed of AlGaInP (Kharas; col. 5, line 15-16), which is also the material composition of the subregion 30b of Furuki et al. (Furuki et al.; [0024]), which is different from the material composition of the current expansion layer 76 of Kharas and 30a of Furuki et al. of GaP, (ii) the subregion 74 of Kharas, which corresponds to the subregion 30b of Furuki et al., formed of a quaternary compound semiconductor material can thus be doped in more ways than the current expansion layer formed of a binary compound semiconductor material, and (iii) therefore, Mg and Zn can be incorporated into the lattice sites of Al and/or Ga to function as p-type dopants, depending on the optimal manufacturing process, and (d) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 23, Kharas further discloses that the second dopant (Mg or Zn) is incorporated at Group III lattice sites (Al or Ga sites of AlGaInP).
Regarding claims 27 and 29, Furuki et al. further disclose for the semiconductor body according to claim 16 that the semiconductor chip (device structure including 30, 38 and 40) comprises a carrier (composite structure of (29,) 10 and 62) on which the semiconductor body is disposed, because Applicants do not specifically claim what the carrier refers to, what it is formed of and what it does (claim 27), further comprising a mirror layer (26) ([0020]) disposed between the carrier (composite structure of 10 and 62) and the semiconductor body (composite device structure including 30, 38 and 40) (claim 29).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Furuki et al. (US 2013/0221367) in view of Kharas (WO 2016/073678) as applied to claim 16 above, and further in view of Song (US 9,543,467)  The teachings of Furuki et al. in view of Kharas are discussed above.
Furuki et al. in view of Kharas differ from the claimed invention by not showing that a superlattice structure is disposed between the current expansion layer and the active region.
Song discloses a radiation-emitting semiconductor body (Fig. 10) comprising a superlattice structure (90) (col. 3, line 14) disposed between a current expansion layer (100) (col. 3, lines 14-15) and an active region (30) (col. 3, lines 11-12).
Since both Furuki et al. and Song teach a radiation-emitting semiconductor body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the radiation-emitting semiconductor body disclosed by Furuki et al. in view of Kharas can further comprise a superlattice structure disposed between the current expansion layer and the active region as disclosed by Song, because as disclosed by Song on lines 49-53 of column 3, “The superlattice structure layer 90 may increase the effective concentration of holes by reducing dopant activation energy of the second conducive semiconductor layer 40, or may cause a quantum mechanical tunneling conductive phenomenon through band-gap engineering”, which would improve light emitting efficiency and light intensity.

Allowable Subject Matter
Claim 33 is allowed, because (Furuki et al. in view of) Kharas in view of Song do not disclose the limitation “the first sublayers are formed with GaP and the second sublayers are formed with AllnP”.

Response to Arguments
Applicants’ arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song (US 8,373,152)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 13, 2022